        Case 1:19-cv-00536-HSO-JCG Document 7 Filed 09/13/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION


 DERRICK EVANS,                                                                     PLAINTIFF

 VERSUS                                                   CAUSE NO. 1:19-cv-536-HSO-JCG

 THEHUFFINGTONPOST.COM, INC.                                                   DEFENDANTS
 AND ASHLEY FEINBERG



              UNOPPOSED MOTION FOR EXTENSION OF TIME BY
        DEFENDANTS THEHUFFINGTONPOST.COM AND ASHLEY FEINBERG


        Defendants    TheHuffingtonPost.com,     Inc.   and    Ashley    Feinberg    (collectively,

“Defendants”) file this Unopposed Motion for Extension of Time, and in support thereof state the

following:

        1.     Defendants’ responsive pleading to Plaintiff Derrick Evans’s Complaint [Dkt. 1] is

due on Monday, September 16, 2019.

        2.     Counsel for Defendants requires additional time to adequately respond to the

allegations contained therein.

        3.     Counsel for Defendants has contacted counsel for Plaintiff, who is not opposed to

a thirty (30) day extension of time for Defendants to respond, up to and including October 16,

2019.

        WHEREFORE, Defendants respectfully request that the Court enter an Order granting

Defendants’ Motion for Extension of Time and extending Defendants’ time to prepare a responsive

pleading to Plaintiff’s Complaint by thirty (30) days, up to and including October 16, 2019.
Case 1:19-cv-00536-HSO-JCG Document 7 Filed 09/13/19 Page 2 of 3



RESPECTFULLY SUBMITTED, this the 13th day of September, 2019.




                              /s/ Michael J. Bentley
                              W. Wayne Drinkwater
                              wdrinkwater@bradley.com
                              Michael J. Bentley
                              mbentley@bradley.com

                              BRADLEY ARANT BOULT CUMMINGS LLP
                              Suite 1000, One Jackson Place
                              188 East Capitol Street
                              Post Office Box 1789
                              Jackson, MS 39215-1789
                              Telephone: (601) 948-8000
                              Facsimile: (601) 948-3000

                              Attorneys for Defendants




                                 2
          Case 1:19-cv-00536-HSO-JCG Document 7 Filed 09/13/19 Page 3 of 3



                                   CERTIFICATE OF SERVICE

          I certify that I have this day electronically filed the above and foregoing pleading with the

Clerk of the Court using the ECF system which sent notification of such filing to all counsel of

record.

          So certified, this the 13th day of September, 2019.



                                                /s/ Michael J. Bentley__________________
                                                One of the Attorneys for Defendants
                                                TheHuffingtonPost.Com, Inc. and
                                                Ashley Feinberg




                                                   3
099999.0000309 EMF_US 76466045v1
